Citation Nr: 0214247	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  99-23 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for a right 
knee disability, including chondromalacia and degenerative 
joint disease, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to March 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Oakland, 
California, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied an increased rating for chondromalacia and 
degenerative joint disease of the right knee.

In June 2001, the veteran had a Travel Board hearing at the 
RO before the undersigned Board Member.  In August 2001, the 
Board remanded the case to the RO for additional development 
of evidence relevant to the case.  The RO has completed the 
actions requested on remand, and has returned the case to the 
Board for appellate consideration.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  He has submitted medical 
evidence of a right knee disability, is presumed to have made 
a claim for the highest available evaluation, and has 
testified that he is currently unemployed because of his 
disability.  His inferred claim for TDIU is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's right knee disability, including arthritis, 
is manifested by limitation of flexion to 130 degrees with an 
additional 15 percent loss of motion due to pain, occasional 
locking, weakness, swelling and diminished endurance for 
standing or walking.  The disability is not manifested by 
subluxation or instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
arthritis and chondromalacia of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10,4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains private and VA 
medical records relevant to the condition of the veteran's 
right knee.  The record contains reports of VA examinations 
of the right knee, most recently an October 2001 examination, 
which was supplemented by additional written explanation from 
the examiner provided in March 2002.  The veteran has stated 
that it is not possible to obtain records from Dr. Bud 
Burgoyne, a private physician who has treated him for right 
knee problems.  The veteran has indicated that Dr. Burgoyne's 
records are the only records of treatment of his right knee 
that VA has not received.  The Board finds that the available 
evidence relevant to the condition of the veteran's right 
knee has been obtained, and that additional evidence is not 
needed to adjudicate his appeal for a higher rating.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with rating decisions 
regarding his right knee dated in October 1982, July 1999, 
October 2000, and April 2002, with an October 1999 statement 
of the case (SOC), with supplemental statements of the case 
(SSOCs) issued in November 2000 and April 2002, and with the 
August 2001 Board remand.  These documents together relate 
the law and regulations that govern the veteran's right knee 
rating claim.  These documents list the evidence considered 
and the reasons for the determinations made regarding that 
claim.  In an October 2001 letter, the RO informed the 
veteran of the evidence needed to substantiate his claim.  
The RO informed the veteran that he needed to complete forms 
authorizing the physician who had treated him to release 
treatment records to VA.  As the available relevant evidence 
has been obtained, there is no need for further notice to the 
veteran and his representative regarding evidence and who is 
to obtain it.

II.  Ratings for Right Knee Disabilities

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2001).  The Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that "[c]ompensation for service-connected 
injury is limited to those claims which show present 
disability," and held: "Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."

VA regulations provide, and the Court has emphasized, that 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2001).

The veteran's service medical records reflect that he was 
seen in 1979, on one occasion for pain in the right leg, and 
on another occasion for pain in both knees.  Examiners 
reported impressions of right leg tendonitis and 
chondromalacia in both knees.  The veteran was seen for knee 
symptoms at a VA facility in 1982.  He reported pain in his 
right knee with walking and weight bearing.  A VA physician 
found that the right knee was stable, with a full range of 
motion and no swelling or effusion.  X-rays were negative.  
The physician indicated that it was possible that the 
reported pain was due to chondromalacia.

In response to the veteran's April 1982 claim, the RO 
established service connection for a disability, described as 
chondromalacia, of the veteran's right knee.  The RO assigned 
a 0 percent disability rating.  

In January 1999, the veteran saw private rheumatologist 
Robert F. Shapiro, M.D., for pain in both knees.  The veteran 
reported a twenty-year history of pain in both knees, treated 
with pain medication and anti-inflammatory medication.  He 
reported that he worked as a mechanic for a truck rental 
company.  He reported that he was not able to stand all day 
on his job, and that he was currently working only half time.  
He reported that the symptoms in his left knee were worse 
than those in the right.  He reported that he had difficulty 
walking, climbing stairs, and getting out of chairs.  On 
examination, the right knee was swollen, and the left knee 
was not.  Dr. Shapiro observed that the veteran had some 
discomfort flexing each knee.  On follow-up in February 1999, 
Dr. Shapiro reported that x-rays of the right knee showed 
spurring laterally, with excellent cartilage.  In May 1999, 
Dr. Shapiro reported that there was no evidence of 
inflammatory arthritis.

The veteran was also seen at a VA facility in January 1999 
for his knee problems.  He reported intermittent pain and 
swelling in his knees, worse in recent months.  The examiner 
found the right knee had a full range of motion, with no 
tenderness or effusion.  X-rays showed mild degenerative 
joint disease.  In May 2000, the veteran got a refill of 
medication for his knee pain.

On VA examination in June 1999, the veteran reported having 
pain of intermittent intensity in both knees.  He reported 
that he took medication for the pain.  He did not describe 
locking, swelling, stiffness, giving out, decreased range of 
motion, or use of support.  The examiner noted that the 
veteran walked with a left leg limp.  The examiner found no 
tenderness, swelling, or deformity of the knees.  Ligaments 
were intact in both knees in all directions.  Both knees had 
full extension, and flexion was to 140 degrees in the right 
knee, and 135 degrees in the left.  X-rays showed mild 
degenerative changes, with osteophyte formation, in the right 
knee.  The examiner's impression was degenerative joint 
disease of the right knee.  The examiner estimated that when 
the right knee was symptomatic, there was a 10 percent 
decrease in excursion, strength, speed, coordination, and 
endurance.

In a July 1999 rating decision, the RO changed the 
description of the service-connected right knee disability to 
chondromalacia and degenerative joint disease.  The RO 
increased the rating for the right knee disability from 0 
percent to 10 percent.

In October 1999, the veteran reported that he experienced 
popping, swelling, inflammation, pain, and discomfort in his 
right and left knees.  He reported that he had adjusted his 
physical activities because of the problems with his knees.  
In November 1999, he wrote that he had frequent episodes of 
popping and locking of his knees, accompanied by extreme 
pain.  He reported that he was awakened by pain when his 
knees locked when he was sleeping.  He reported that he had 
major pain with standing up and walking after riding in a car 
for longer than ten minutes.  He indicated that his knees 
gave him problems walking or running.

In his June 2001 hearing before the undersigned Board Member, 
the veteran testified that he had weakness and constant pain 
in his knees.  He indicated that one of his knees sometimes 
felt like it would give away.  He related that going up or 
down stairs increased the pain in his knees.  He reported 
that his right knee sometimes locked while he was sleeping, 
and that he would then need assistance from his wife to get 
it unlocked.  He also reported that his knee pain was worse 
with cold weather.  He stated that he limited activity in 
order to avoid increased pain in his knees.  He further 
reported that his knee problems made him unable to exercise, 
and that he had to limit walking.  He also noted that he was 
currently unemployed, because he could not do any prolonged 
standing.  He further noted that he had missed time from work 
and had lost jobs because his knees became swollen with 
prolonged standing.  He reported that his knee problems had 
made him unable to use a clutch, which had been necessary in 
his job for a truck rental company. 

On VA examination in October 2001, the veteran complained of 
ongoing problems with his knees.  He reported difficulty with 
squatting, driving, operating a clutch, and prolonged 
standing.  He also reported occasional popping and locking of 
his right knee.  He recalled that he had recently been in bed 
for two days because of severe knee pain.  He further 
reported that he had been limping for at least four years.  
He stated that he could not climb more than one flight of 
stairs.  He reported that he took pain medication daily.  

The examiner found atrophy of the right thigh and calf.  The 
range of motion of the right knee was from 0 to 130 degrees.  
There was no obvious laxity on ligament testing.  The right 
knee had mild tenderness, and a clicking sensation and pain 
with drawer testing.  The examiner's impression was that the 
right knee had degenerative joint disease, strain, a lateral 
meniscus tear, and maceration.  The examiner found that the 
veteran's right knee had periods of exacerbation, with 
weakened movement, excess fatigability, and incoordination.  
The examiner stated that the limitation of motion of the knee 
was worsened by 15 percent during periods of exacerbation.  
The examiner stated that there was no evidence of lateral 
instability or subluxation on that examination.  The examiner 
indicated that the veteran's right knee disability produced 
limitations in kneeling, squatting, operating a clutch, 
running, climbing stairs or ladders, prolonged standing, and 
prolonged walking.

In March 2002, the examiner provided clarification of the 
October 2001 examination report.  The examiner clarified that 
the right knee had strain and degenerative joint disease, and 
that it was the left knee that had a lateral meniscus tear 
and maceration, along with strain and degenerative joint 
disease.  The examiner stated that the osteophyte formation 
in the veteran's right knee, shown on x-ray, would likely 
make him symptomatic during ambulation.

In a November 2001 statement, the veteran's wife wrote that 
she had known the veteran since childhood.  She stated that 
she had not begun to observe his knee problems until his 
separation from service.  She reported that he had swelling 
of the knees, difficulty walking, extreme difficulty running, 
and facial expressions of pain with activities requiring use 
of his knees.  She indicated that his limitations due to knee 
problems had worsened over time, and had made him unable to 
maintain or obtain employment.

Physicians have found arthritis in the veteran's right knee.  
Under the rating schedule, arthritis is rated according to 
the limitation of motion of the joint affected.  If the 
limitation of motion of the affected joint is not compensable 
under the applicable diagnostic code, a rating of 10 percent 
for each major joint is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  

The VA General Counsel has held that instability and 
arthritis of the knee may be rated separately under 
diagnostic Codes 5003 and 5257.  .  VAOPGCPREC 23-97 (1997).  
The general counsel clarified that in order to warrant 
separate evaluations, the disability must meet the minimum 
criteria for a compensable evaluation under each diagnostic 
code.  VAOPGCPREC 9-98 (1998).  

On the most recent examination the veteran was found to have 
no instability or subluxation in the right knee.  So a 
separate rating for instability is not warranted under 
Diagnostic Code 5257.  The veteran has reported episodes of 
locking of his right knee.  He has not been found to have a 
cartilage disorder in his right knee, however, and the 
locking episodes he has reported have not been described as 
frequent, with pain and effusion, such as would warrant a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2001).

On medical examinations, the veteran's right knee has been 
found to have full extension, and some limitation of flexion.  
Under the rating schedule, limitation of flexion of the knee 
is evaluated as follows:

Flexion limited to 15 degrees  ................... 
30 percent
Flexion limited to 30 degrees  ................... 
20 percent
Flexion limited to 45 degrees  ................... 
10 percent
Flexion limited to 60 degrees  .................... 0 
percent

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

The flexion of the veteran's right knee has not been shown to 
be limited to 45 degrees or less.  Thus, a 10 percent rating 
for arthritis in a major joint is warranted under Diagnostic 
Code 5003.  There is evidence, however, that the veteran's 
right knee has impairment beyond the limitation of motion 
that has been measured.  

The VA physician who examined the veteran in October 2001 
estimated that limitation of motion of the veteran's right 
knee would be worsened by 15 percent during periods of 
exacerbation.  The veteran has been noted to have a limp 
because of his right knee disorder.  He has reported that his 
right knee is weak, and causes significantly diminished 
endurance for physical activities, including standing and 
walking.  He has stated that this impairment in his right 
knee, together with the impairment in his left knee, had made 
him unable to keep his most recent job.  In 1999 and 2001, VA 
examiners agreed that the veteran had weakness and diminished 
endurance in his right knee, and that the impairment reduced 
his ability to perform tasks at work.  While physicians have 
not observed the episodes of locking of the right knee, Dr. 
Shapiro noted the reported swelling on examination in 1999.

In any event, the additional functional impairment has been 
estimated to result in only a 15 percent additional loss of 
motion.  Subtracting an additional 15 percent from the range 
of flexion shown on the most recent examination results in 
flexion being limited to approximately 110 degrees.  Such 
additional limitation does not approximate the criteria for 
an evaluation in excess of the current 10 percent.

VA regulations provide that, in order to accord justice in an 
exceptional case where the criteria provided in the VA rating 
schedule are inadequate, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular standards 
of the rating schedule.  Id.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Although the RO did not expressly consider 38 C.F.R. § 
3.321(b)(1), the Board has reviewed the record with these 
mandates in mind.  The veteran's right knee disability has 
not required frequent periods of hospitalization.  The 
veteran has asserted that his right knee disability 
interfered with his ability to work, when he was working.  
Evidence in the claims file shows that the veteran's right 
knee disability would cause interference with his ability to 
work, especially in employment that requires prolonged 
standing, kneeling, squatting or using a clutch.  However, 
the veteran is not currently employed; therefore, the right 
knee disability is not causing marked interference with any 
current employment.  His claim for TDIU has been referred to 
the RO in the introduction to this decision.  The Board finds 
that a 10 percent evaluation of veteran's right knee 
disability under the rating schedule is appropriate and 
sufficient to compensate the impairment produced by the right 
knee disorder.  Therefore, this case does not warrant 
referral to the appropriate official for consideration of an 
extraschedular rating.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

